Case 2:17-cv-02120-JPM-jay Document 196-1 Filed 04/01/19 Pagelof3 PagelD 6806

EXHIBIT A
Case 2:17-cv-02120-JPM-jay Document 196-1 Filed 04/01/19 Page 2of3 PagelD 6807

DR 138 POLITICAL INTELLIGENCE (REVISED)

The Memphis Police Department and the City of Memphis shall not engage in
political intelligence. “Political Intelligence” means the gathering, indexing, filing,
maintenance, storage or dissemination of information, or any other investigative
activity, relating to any person’s beliefs, opinions, associations or other exercise of
First Amendment rights.

First Amendment rights are rights protected by the First Amendment to the
constitution of the United States, including, but not limited to, the rights to
communicate an idea or belief, to speak and dissent freely, to write and to publish,
and to associate privately and publicly for any lawful purpose.

Political intelligence includes any investigation into the lawful exercise of First
Amendment rights, even if the investigating officer does not have a partisan
political motive. Political intelligence is not permissible as a goal of an
investigation nor as the means to an end of an otherwise lawful investigation.

No member shall intercept, record, transcribe or otherwise interfere with any
communications by means of electronic or covert surveillance for the purpose of
gathering political intelligence. No member shall engage in any action or
disseminate damaging, derogatory, false or anonymous information about any
person which will deprive any individual of their First Amendment Rights; nor will
any member encourage, cooperate with, or contract with any local, state, federal or
private agency to plan or conduct any investigation involving political intelligence.

Investigations into unlawful conduct that may incidentally result in the receipt of
information relating to First Amendment rights are permissible, but require
approval by the Director of Police Services or his/her designee. Any member
conducting or supervising such an investigation must bring the matter to the
attention of the Director of Police Services, or his/her designee, for review and
written authorization. If approved, the investigation shall not exceed ninety (90)
calendar days. An extension may be granted in writing by the Director or his/her
designee for period of up to an additional ninety (90) days.

The form to be utilized to request approval to conduct an investigation under the
authority provided in this this DR, are in accordance with the Order, Judgment and
Decree for Civil Case 76-449 ("Kendrick Consent Decree"), and the Memorandum
Opinion issued by the United States District Court in Case No. 2:17-cv-02120,
Doc. 151. Copies of both may be found on the Memphis Police Department Kiosk
Case 2:17-cv-02120-JPM-jay Document 196-1 Filed 04/01/19 Page 3o0f3 PagelD 6808

[show links here].

Except as may be otherwise provided in this DR, the fundamental principles found
in The Code of Federal Regulations, 28 CFR Part 23, contain operating policies
providing law enforcement professionals with guidance on the operation of
criminal intelligence information systems effectively while safeguarding privacy
and civil liberties. In the event of a conflict between the principles and provisions
of 28 CFR Part 23 and this DR, as well as the provisions of the Kendrick Consent
Decree, the provisions of the Kendrick Consent Decree shall govern.

 
